DETAILED ACTION
This office action is in response to the application filed December 31, 2020 in which claims 1-5 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following minor informalities:  Paragraph 0012 recites “rods,” which upon information and belief should be amended to recite “rod.”  
The disclosure is objected to because of the following minor informalities:  Paragraph 0020, line 6 recites “partition plates 13,” which upon information and belief should be amended to recite “partition plate 13.”
Appropriate correction is required.

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recites the “rods,” which upon information and belief should be amended to recite “rod.”  
Appropriate correction is required.

Allowable Subject Matter
Claims 1-5 are allowed over the prior art.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest pieces of prior art are USPN 4,647,094 Bergkvist et al., USPN 6,669,254 Thom et al., USPN 7,665,782 Buzby et al. (Buzby 782), USPN 9,004,563 Buzby et al. (Buzby 563), and USPN 9,326,630 Showalter.  The claims are distinguished from Bergkvist, Thom, Buzby 782, Buzby 563, and Showalter at least because none of those references, alone or in combination, teach, suggest, or disclose a shoe lifter with clamp comprising a connecting rod disposed on a rear handle cover, a push-and-pull rod hinged to one end of the connecting rod, a rope connected to the other end of the connecting rod, a tail end of the push-and-pull rod abutting against an inner wall of a front handle cover, the rope being sleeved with a spring, as required by the current claims.  The prior art of record would not be combinable to result in the claimed invention without substantial rearrangement and improper hindsight reasoning.  Dependent claims are allowable at least by virtue of their dependencies on an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
This application is in condition for allowance except for the following formal matters: 
Objections to the specification and objection to claim 5 (see above).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732